Exhibit 10.1.4.2










AMENDMENT
TO THE
CONSOLIDATED EDISON
RETIREMENT PLAN




Amending the Retirement Plan to
Clarify the Administration of
the Annual Variable Pay Award and
To Limit the Percent of the O&R ATIP
Taken Into Account for
Pension Calculation Purposes
































1

--------------------------------------------------------------------------------

Exhibit 10.1.4.2




Whereas, pursuant to the authority of the Board of Directors and Board of
Trustees, as set forth in Article X, Amendment, Merger, and Termination, Section
10.01, Amendment of the Plan, to amend in whole or in part any or all of the
provisions of the Plan; and further
Whereas, on July 20, 2017, the Board of Directors and Board of Trustees resolved
amending the Retirement Plan, effective January 1, 2017, to institute a maximum
amount of the annual incentive compensation included in determining future
pension benefits for non-officer management employees of Orange and Rockland
Utilities, Inc. to 36 percent of annual basic straight time salary; and further


Whereas, that the Vice President - Human Resources (an "Authorized Officer")
acting individually be, and hereby is, authorized to take the necessary actions
to execute amendments to the Plan, the amendments to be in such form as the
Authorized Officer executing the same may approve, his or her execution thereof
to be evidence conclusively of his or her approval thereof; and it is further


Now, therefore, The Retirement Plan is amended as set forth below:










































2

--------------------------------------------------------------------------------

Exhibit 10.1.4.2




Amendment Number 1


    The Introduction is amended, to add at the end of that Section:


As a result of the Board of Directors and Board of Trustees approval on July 20,
2017, to amend the Plan, effective January 1, 2017, the Plan is amended to
introduce a limit to the percentage amount of an Annual Team Incentive Plan
("ATIP") that will be taken into account in determining future pension benefits
for non-officer management employees of Orange and Rockland Utilities, Inc.
under the Career Average Formula and Cash Balance formula.


Amendment Number 2


Article I, Definitions, Section 1.11, Annual Variable Pay Award, is amended,
effective January 1, 2017, in two ways: (1) by adding a sentence to the end of
the definition limiting to 36 percent (36%) the amount of an Annual Team
Incentive Award (“ATIP”) that will be taken into account in calculating the
Pension Allowance of an O&R management participant and (2) clarifying that it is
the rate of salary or pay as of the December 31st (and not January 1st ) that is
used to administer the Annual Variable Pay Award to read as follows:


Annual Variable Pay Award
means the amount awarded, if any, to a Participant in a Plan Year under CECONY’s
variable pay compensation plan or O&R’s ATIP. For an Employer other than CECONY
or O&R, Annual Variable Pay Award means the






















3

--------------------------------------------------------------------------------

Exhibit 10.1.4.2


amount awarded, if any, to a Participant in a Plan Year under that Employer’s
short-term incentive compensation plan that has been approved by the Plan
Administrator. Approval by the Plan Administrator of any short-term incentive
compensation plan is on a prospective basis. Effective November 15, 2001, the
amount of any award to be counted under this Retirement Plan for a CECONY
Participant or a CEI Participant, (other than and not including a CEI
Participant who is an O&R Management Employee and who receives an award under
the ATIP), shall not exceed 25% of the Participant’s rate of base annual salary
or pay in effect as of December 31st of the Plan Year prior to the Plan Year in
which the award is paid. Any awards under a long-term incentive compensation
plan shall not be includible in any Annual Variable Pay Award. Commissions paid
by an Employer also shall be considered to have been awarded pursuant to a
short-term incentive compensation plan and shall be subject to the overall
aggregate limit of 25% of base annual salary (exclusive of commissions).


Effective January 1, 2017, the amount of any Annual Variable Pay Award, to be
counted under the Retirement Plan for all formulas, for a non-officer CECONY
Management Participant, or a non-officer of Con Edison Transmission, Inc., or a
non-officer of Con Edison Clean Energy Businesses, Inc. will be increased from
25 percent up to but not exceed 36 percent of her or his annual rate of basic
straight time salary or pay in




























4

--------------------------------------------------------------------------------

Exhibit 10.1.4.2


effect as of December 31st of the Plan Year prior to the Plan Year in which the
award is paid.


Effective January 1, 2017, the amount of any Annual Team Incentive Award to be
counted under the Retirement Plan for all formulas and for a non-officer O&R
Management Participant shall not exceed 36% of the O&R Management Participant’s
rate of base annual salary or pay in effect as of December 31st of the Plan Year
prior to the Plan Year in which the award is paid.




Amendment Number 3


Article IV, Eligibility For and Amount of Benefits, Section 4.02, Normal
Retirement Pension Allowance, Subsection 4.02(b)(2)(ii) is amended, to clarify
that, effective January 1, 2017, the word “entire” will no longer apply and, in
its place, prospectively, will be replaced by reference to Article I,
Definition, Annual Variable Pay Award, including, if applicable, any limit of an
Annual Variable Pay Award. Such language is repeated here solely for the
avoidance of any doubt,:


(ii)
The entire amount, if any, of a CEI Participant’s Annual Variable Pay Award
shall be included in the CEI Participant’s Annual Compensation in the calendar
quarter in which the Annual Variable Pay Award is paid.

































5

--------------------------------------------------------------------------------

Exhibit 10.1.4.2




Effective January 1, 2017, the amount, if any, of a CEI Participant’s Annual
Variable Pay Award, as that term is defined in Article I, Definitions, of this
Retirement Plan, will be included in the CEI Participant’s Annual Compensation
in the calendar quarter in which the Annual Variable Pay Award is paid.






IN WITNESS WHEREOF, the undersigned has caused this
instrument to be executed on December 18 , 2017






/s/ Richard Bagwell
Vice President of Human Resources of
Consolidated Edison Company of New York, Inc.
And the Plan Administrator of the Retirement Plan














    






6